Claims 1, 2, and 4-14 are currently pending with claim 3 being cancelled. 
The 112 rejection has been overcome in view of the present amendment and response. 
The rejection over Furui has been withdrawn in view of the present amendment and response. Furui discloses a binder of an antiglare layer comprises a mixture of pentaerythritol tetraacrylate (PETTA) and isocyanuric acid PO-modified triacrylate (paragraph 237).  The binder is polymerized and crosslinked in the presence of a photoinitiator (paragraph 239).  The PETTA comprises 4 acrylate functionalities. The isocyanuric acid PO-modified triacrylate comprises 3 acrylate functionalities.  Accordingly, Furui fails to teach an antiglare binder including an acrylate monomer comprising 3 to 6 (meth)acrylate functionalities and a crosslinked copolymer of a polyfunctional (meth)acrylate and polyurethane-based polymer having ten or more (meth)acrylate functionalities. 
The rejection over Furui in view of Muramatsu has been overcome for the same reasons discussed above.  
New ground of rejection is made in view of newly discovered reference to Horio et al. (US 2014/0071528).  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0254021 to Furui et al. (hereinafter “Furui”) in view of US 2014/0071528 to Horio et al. (hereinafter “Horio”) and US 2006/0092495 to Muramatsu (hereinafter “Muramatsu”).
Furui discloses an anti-glare sheet for an image display device comprising: a transparent base material, an anti-glare layer on the transparent base material and a low-refractive index layer on the anti-glare layer (paragraphs 126 and 226).  
The transparent base material comprises triacetyl cellulose with a thickness of 80 microns (paragraph 236).  
The anti-glare layer is obtained from a composition comprising a binder, organic fine particles and inorganic fine particles dispersed within the binder (example 1).  The anti-glare layer includes at least one type of spherical organic particles (paragraph 157).  In other words, the anti-glare layer can include two types of spherical organic particles. The binder comprises a monomer, oligomer, and prepolymer which are crosslinked and polymerized in the presence of a photoinitiator (paragraph 183 and 239) wherein the monomer is an acrylate monomer having four acrylate functionalities (paragraph 187, and example 1).  The oligomer, and prepolymer are urethane (meth)acrylate, polyester (meth)acrylate or epoxy (meth)acrylate (paragraph 186). 
The organic fine particles are styrene acrylic copolymer particles with a mean particle size of 5 microns with a refractive index of 1.57 (paragraph 238).  The inorganic fine particles are colloidal silica with a mean particle size of 12 nm (paragraph 238).  The total content of the organic and inorganic fine particles is 29% by weight of the total weight of the anti-glare layer (paragraphs 178 and 238).  
Furui further discloses: 

    PNG
    media_image1.png
    253
    446
    media_image1.png
    Greyscale

The ratio (D75-D25)/D is within claimed range. 
The absolute value of the refractive index difference between the organic and inorganic fine particles and the anti-glare binder is 0.015 to 0.15 within the claimed range (paragraph 166).  
The anti-glare sheet has a total haze value of 2.0% (1.8+0.2) (example 9, table 1).  This is within the claimed range. 
Furui teaches that the low refractive index layer is comprised of a UV curing resin and hollow silica particles dispersed therein, having a thickness of 80 to 120 nm (paragraph 226).
Furui does not explicitly disclose the binder of the anti-glare layer comprising a urethane (meth)acrylate having ten or more (meth)acrylate functionalities. 
Furui does not teach the low refractive index layer comprising a binder resin containing a polymer of a photopolymerizable compound. There is no teaching or suggestion that the anti-glare sheet has a deviation of the 60-degree gloss value of 3 to 10%, and a reflectance of 0.5 to 2.5%.  
Horio, however, discloses an optical element comprising a light-transmitting substrate and a hard coat layer on the light-transmitting substrate, and a low-refractive index layer on the hard coat layer (abstract, and paragraphs 77 and 136).  
The hard coat layer comprises a urethane resin and antimony pentoxide dispersed in the urethane resin (abstract).  The urethane resin is formed from a cross-linked copolymer comprising urethane (meth)acrylate oligomer and a (meth)acrylate monomer (paragraph 56).  
The urethane (meth)acrylate oligomer is preferred UV 1700B or DPHA 40H urethane (meth)acrylate oligomer and each of which having 10 (meth)acrylate functionalities in terms of the adhesion property of the hard coat layer to the light-transmitting substrate (paragraphs 46 and 48).  
The (meth)acrylate monomer is selected from the group consisting of pentaerythritol tri(meth)acrylate, dipentaerythritol hexa(meth)acrylate, pentaerythritol tetra(meth)acrylate and trimethylolpropane tri(meth)acrylate (paragraph 56).  The (meth)acrylate monomer has 3 to 6 (meth)acrylate functionalities.   
In particular, the binder comprises a mixture of UN 904 urethane acrylate polymer and pentaerythritol tri(meth)acrylate (PETA) monomer with a mass ratio of 7:3 in the presence of a photopolymerization initiator (examples 1,2; and paragraphs 131 and 143).  The UN904 urethane acrylate has 10 acrylate functionalities (paragraph 46).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a urethane (meth)acrylate prepolymer of the anti-glare binder disclosed in Furui having 10 (meth)acrylate functionalities as disclosed in Horio motivated by the desire to promote adhesion property of the anti-glare layer to the transparent base material.  
Muramatsu, however, discloses an anti-glare anti-reflection film comprising a transparent support, an anti-glare layer on the support and a low refractive index layer on the anti-glare layer (abstract and example 1).  
The anti-glare layer comprises a binder resin, organic fine particles, and inorganic fine particles dispersed in the binder resin (paragraphs 62-66, 119 and 128).  
The low refractive index layer is obtained from a composition comprising a binder resin containing a fluorine-containing compound having a crosslinking or polymerizable functional group, and hollow silica particles (paragraphs 133, 134 and 170).  Maramatsu further mentions that the low refractive index layer has a refractive index of 1.35 to 1.48, and a thickness of 30 to 200 nm (paragraphs 227 and 234). The anti-glare anti-reflection film has a reflectance of 2.4 % (table 2).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a low refractive index layer disclosed in Muramatsu for the low refractive index of Furui motivated by the desire to impart antireflection performance while providing excellent stainproof properties.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the anti-glare sheet disclosed in Furui having a reflectance in the range disclosed in Muramatsu motivated by the desire to impart excellent antireflection performance.  

It appears that the anti-glare sheet of Furui in view of Horio and Muramatsu meets all structural limitations and chemistry required by the claims. 
The resulting anti-glare sheet for an image display device comprises: a transparent base material, an anti-glare layer on the transparent base material and a low-refractive index layer on the anti-glare layer. 
The transparent base material comprises triacetyl cellulose with a thickness of 80 microns.  
The anti-glare layer is obtained from a composition comprising a binder, organic fine particles and inorganic fine particles dispersed within the binder.  The anti-glare layer includes two types of spherical organic particles.  The resulting binder is comprised of a cross-linked copolymer comprising urethane (meth)acrylate oligomer and an (meth)acrylate monomer wherein the urethane (meth)acrylate oligomer has 10 (meth)acrylate functionalities and the (meth)acrylate monomer has 3 to 6 (meth)acrylate functionalities.  
The organic fine particles are styrene acrylic copolymer particles with a mean particle size of 5 microns with a refractive index of 1.57.  The inorganic fine particles are colloidal silica with a mean particle size of 12 nm.  The total content of the organic and inorganic fine particles is 29% by weight of the total weight of the anti-glare layer (paragraphs 178 and 238).  

    PNG
    media_image1.png
    253
    446
    media_image1.png
    Greyscale

The ratio (D75-D25)/D is within claimed range. 
The absolute value of the refractive index difference between the organic and inorganic fine particles and the anti-glare binder is 0.015 to 0.15 within the claimed range 
The anti-glare sheet has a total haze value of 2.0% (1.8+0.2) (example 9, table 1).  This is within the claimed range. 
The resulting low refractive index layer is obtained from a composition comprising a binder resin containing a fluorine-containing compound having a crosslinking or polymerizable functional group, and hollow silica. The resulting low refractive index layer has a refractive index of 1.35 to 1.48, and a thickness of 30 to 200 nm. 
The resulting anti-glare anti-reflection film has a reflectance of 2.4 %.  
Therefore, the examiner takes the position that the deviation of the 60-degree gloss value of 3 to 10% would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 2, Furui discloses that the transparent base material comprises triacetyl cellulose with a thickness of 80 microns (paragraph 236).  
As to claim 4, Furui discloses that the anti-glare layer is obtained from a composition comprising a binder, organic fine particles and inorganic fine particles dispersed within the binder (example 1).  The anti-glare layer includes two types of spherical organic particles (paragraph 157).  
The anti-glare binder would inherently have a refractive index of 1.50 to 1.60 as like material has like property.
As to claims 5 and 6, Furui discloses that the organic fine particles are styrene acrylic copolymer particles with a mean particle size of 5 microns with a refractive index of 1.57 (paragraph 238).  
As to claims 7 and 8, the inorganic fine particles are spherical particles of silica, alumina, zirconia or titania (paragraphs 175 and 176).  The inorganic fine particles have a particle size of 12 nm (paragraph 238).  A refractive index of 1.4 to 1.75 would be present as like material has like property.  
As to claim 9, Furui discloses that the mean particle size D of the organic and inorganic particles is from 0.5 to 10 microns overlapping the claimed range.  
Furui does not explicitly disclose the D25 of from 1.5 to 2.1 microns and D75 of from 1.9 to 2.5 microns.  It appears that the ratio (D75-D25)/D is within the claimed range.  The examiner takes the position that the D25 and D75 taken individually would overlap the claimed ranges.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the D25 and D75 will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the D25 and D75 are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the D25 and D75 in the ranges instantly claimed motivated by the desire to optimize anti-glare properties.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 10, Furui discloses that the anti-glare layer has a thickness of 7.1 microns (paragraph 243). 
As to claim 11, Maramatsu discloses that the low refractive index layer has a refractive index of 1.35 to 1.48, and a thickness of 30 to 200 nm (paragraphs 227 and 234). The anti-glare anti-reflection film has a reflectance of 2.4 % (table 2).  

The combined teachings of Furui and Muramatsu do not suggest a crosslinked (meth)acrylate polymer including a (meth)acrylate monomer having 3 to 6 (meth)acrylate functionalities and a crosslinked copolymer of a urethane acrylate having ten or more (meth)acrylate functionalities. However, new combination of Furui and Muramatsu and Horio suggests the claimed invention.  
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788